Citation Nr: 1119015	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-02 068	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for type II diabetes mellitus for accrued benefits purposes.  



REPRESENTATION

Appellant represented by:	Justin G. Holbrook, Attorney for Appellant


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970 with service in Vietnam from February 1969 to February 1970.  The Veteran died in February 1994.   The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  In that decision, the RO, among other things, denied service connection for diabetes mellitus, declined to reopen the underlying claim of entitlement to service connection for cause of death, and denied entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  In a July 2010 decision, the Board declined to reopen the cause of death claim and continued to deny entitlement to DIC benefits.  At the same time, the Board remanded the accrued benefits claim for issuance of a statement of the case.  After the statement of the case was issued, the appellant perfected the current appeal.

At her February 2011 video-conference hearing with the undersigned, the appellant testified in regards to the issue addressing entitlement to service connection for diabetes mellitus for accrued benefits purposes; a transcript of that hearing is of record.   



FINDINGS OF FACT

1.  In May 1993, VA received the Veteran's original claim of entitlement to service connection for diabetes mellitus type II, which remained pending and unadjudicated at the time of his death in February 1994.

2.  The Veteran's diabetes mellitus type II, diagnosed in February 1993, is presumed to be related to his exposure to herbicides coincident with his service in the Republic of Vietnam.  


CONCLUSION OF LAW

Service connection for diabetes mellitus type II for accrued benefits purposes is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5121 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Board's decision to grant service connection for diabetes mellitus type II for accrued benefits purposes constitutes a complete grant of the benefit sought on appeal, no further action is required to assist the appellant in substantiating the claim under the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.  

The appellant contends that the Veteran had a claim pending for service connection for diabetes mellitus type II at the time of his death and, as a result of his service in the Republic of Vietnam, presumptive service connection for accrued benefits purposes is warranted. 

Accrued benefits are defined as periodic monetary benefits to which a veteran was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of death, and due and unpaid.  38 U.S.C.A. § 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

At the time of the Veteran's death, VA regulations restricted the payment of accrued benefits to the amount due and unpaid for a period not to exceed one year 38 U.S.C.A. § 5121 (1994).  This restriction on payment was amended to permit payment for a period not to exceed two years in October 1996.  The restriction was then eliminated in December 2003.  Veterans' Benefits Improvements Act of 1996, P.L. 104-275, 110 Stat. 3322 (Oct. 9, 1996); Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  As the Veteran died in February 1994, the Board finds that the appellant has not been prejudiced by the Board proceeding to decide her claim for accrued benefits without first notifying her of the above amendments, since the amendments do not apply to this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For a surviving spouse, children, or dependent parents to be entitled to accrued benefits, "the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  Evidence in the file at the date of death means evidence in VA's possession on or before the date of the beneficiary's (in the instant case, the Veteran's) death, even if such evidence was not physically located in the VA claim folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

Although a Veteran's claim terminates with that Veteran's death, a qualified survivor may carry on, to a limited extent, the deceased Veteran's claim by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits claim is separate from the Veteran's claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim; thus, an appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

In May 1993, VA received the Veteran's original claim of entitlement to service connection for diabetes mellitus type II, which remained pending and unadjudicated at the time of his death in February 1994.

In March 1994, the appellant filed a VA Form 21-534, or application for DIC or death pension (including accrued benefits and death compensation where applicable).  In a June 1994 rating decision, the RO specifically denied the appellant's claims seeking service connection for the Veteran's cause of death and entitlement to DIC and provided reasons and bases for the denials.  

While the June 1994 RO decision explicitly denied only service connection for the Veteran's cause of death and entitlement to DIC, the courts have made clear in a series of decisions that, "in certain circumstances, pursuant to the implicit denial doctrine, 'a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision.'"  Cogburn v. Shinseki, No. 08-1561, 2010 WL 5079893, at *5 (quoting Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009)).  One such circumstances is when an appellant files more than one claim with the RO at the same time, and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim.  See Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006).  In that situation, the second claim is deemed denied, and the appeal period begins to run. Id.

The four factors to be used in determining whether a claim was implicitly denied are: (1) the description of evidence considered in the VA adjudication (by the RO or Board); (2) the relatedness of the claims; (3) the timing of the claims, i.e., whether filed simultaneously or close together in time; and (4) whether a reasonable person would be place on notice that the expressly denied claim also included an implicit denial of another inferred or informal claim.  Adams, 568 F.3d at 963-964.  

In this case, the implicit denial rule does not apply.  Although a letter accompanying the June 1994 decision stated that there were no accrued benefits payable, the decision itself only discussed service connection for cause of death and entitlement to DIC.  There was no mention of accrued benefits and/or diabetes mellitus in the decision.  Thus, a reasonable person would not have been on notice that service connection for diabetes mellitus for accrued benefits purposes was denied.  This is further evidenced by the subsequent actions of the RO.  

In the June 2005 decision, the RO addressed entitlement to service connection for diabetes mellitus for the first time and there was no mention of a prior denial of accrued benefits.  Therefore, the appellant's claim for entitlement to accrued benefits remained on appeal and the Board will review the evidence of record at the time of the Veteran's death to determine whether or not service connection for accrued benefits purposes is warranted.      

The record reflects that the Veteran had a diagnosis of diabetes mellitus.  In his May 1993 informal claim, he reported that he was treated in Christiana Hospital and Dr. P.H. in February 1993 and had since developed diabetes mellitus.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Here, the Board finds that the Veteran is competent to report a diagnosis that was reported to him by his doctors.  Furthermore, in January 1994, prior to the Veteran's death, VA requested treatment records from Christiana Hospital and Dr. P.H.  Although it appears that most of the records from these resources were received in September 1995, after the Veteran's death, there was no date stamp of when treatment records dated in February 1993 from Christiana Hospital were received.  Such records are of significance because they reveal a diagnosis of diabetes mellitus and noted a past medical history of exposure to Agent Orange.  

The Board also notes that records associated with the claims file have been placed out of order and the exact timing of when the February 1993 records were received could not be definitively determined.  Resolving all doubt in favor of the Veteran, and in light of the Veteran's reports of being diagnosed with diabetes mellitus, the Board will review the February 1993 records as if they were associated with the Veteran's claims file at the time of his death.  

The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations,"  Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  Moreover, the Board recognizes that the appellant is not a medical expert, and that VA has an obligation to sympathetically to read her statements in light of the medical evidence of record to determine the intended claim being presented to VA.  See generally Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007).  

When reading the Veteran's March 1993 filings sympathetically and in consideration of the medical evidence, the Board finds that the Veteran intended to file a claim for disabilities caused by his exposure to Agent Orange and indicated that he had been treated at the Christiana Hospital and by Dr. P. H. in February 1993.  As discussed previously, records related to such treatment reflected a diagnosis of diabetes mellitus type II in February 1993 and noted a medical history of Agent Orange exposure in Vietnam.  Therefore, the Board finds that, in May 1993, VA received the Veteran's original claim of entitlement to service connection or diabetes mellitus type II, including as due to Agent Orange exposure.

The RO never adjudicated the Veteran's claim seeking service connection for diabetes mellitus, prior to his death in February 1994.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that the Veteran's service personnel records reflect that he served in the Republic of Vietnam from February 1969 to February 1970.  As such, the Board finds that the Veteran is presumed to have been exposed to herbicides coincident with such service.  

The following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied:  chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and certain soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The Board notes that VA added type II, or adult-onset, diabetes mellitus to the list of diseases subject to service connection on a presumptive basis due to herbicide exposure, effective July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).  The Federal Circuit later held that the effective date of the regulation should be May 8, 2001, pursuant to 38 U.S.C.A. § 1116(c)(2).  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).  

Therefore, the Board finds that the Veteran's diabetes mellitus type II, which was diagnosed in February 1994, is presumed to be related to his exposure to herbicides coincident with his service in the Republic of Vietnam.  In reaching this decision, the Board finds that, while VA added diabetes mellitus type II to the list of diseases subject to service connection on a presumptive basis due to herbicide exposure effective May 8, 2001, approximately seven years after the Veteran's death, had VA actually adjudicated and denied his pending claim of entitlement to service connection for such disease during his lifetime, it would have been readjudicated under the Nehmer cases.  

Specifically, in this regard, in May 1989, the United States District Court for the Northern District of California voided all denials of Agent Orange claim based on the regulations that became effective on September 25, 1985.  Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The district court later clarified its ruling, holding that the covered claims were those in which the disease or cause of death was later found to be service connected under valid VA regulations.  Nehmer v. United States Veterans' Administration, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II).

In May 1991, the United States government and the plaintiffs in the Nehmer litigation entered into a stipulation according to which VA would readjudicate claims the denials of which were voided by Nehmer I.  Nehmer v. United States Veterans' Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) (Nehmer Stipulation).  The effective date of any resulting award of benefits would be based on the filing date of the original claim, for claims originally filed before May 3, 1989 (Stipulation 1), or on the later of the filing date of the claim or the date of disability or death of the Veteran, for claims filed after May 3, 1989 (Stipulation 2).  See Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 2002).

The Nehmer stipulations were later incorporated into a final regulation that became effective on September 24, 2003.  68 Fed. Reg. 50,966 (Aug. 25, 2003) (codified at 38 C.F.R. § 3.816).  That regulation defines a "Nehmer class member" to include a Vietnam Veteran who has a covered herbicide disease, to include Type II, or adult-onset, diabetes mellitus.  Id. at 50,970; 38 C.F.R. § 3.816(b).  The regulation further provides that where a "Nehmer class member" is entitled to disability compensation for a covered herbicide disease, and his claim for disability compensation "was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease," the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose.  Id. at 50,971; 38 C.F.R. § 3.816(c).  Where the foregoing requirements are not met, the regulation provides that the effective date of the award "shall be determined in accordance with" 38 C.F.R. §§ 3.114 and 3.400.  68 Fed. Reg. 50,966, 50,971 (Aug. 25, 2003) (codified at 38 C.F.R. § 3.816(c)(4)).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  68 Fed. Reg. 50,966, 50,971 (Aug. 25, 2003) (codified at 38 C.F.R. § 3.816(c)(2)).

Section 3.816 makes it clear that these provisions create an exception to "certain" of the otherwise applicable accrued benefits regulations.  Section 3.816 explains that "[t]he provisions of 38 U.S.C. 5121(c) and § 3.1000(c) requiring survivors to file claims for accrued benefits do not apply to payments under this section."  The accrued benefits provisions that are addressed in this exception specifically are those that require a qualifying claim for accrued benefits be filed within one year of the date of death.  This exception is characterized expressly by the language of the regulation as the "Inapplicability of certain accrued benefit requirements."  See 38 C.F.R. § 3.816(f)(2).  Therefore, only the limited specific exception pertaining to the filing of a claim is expressed or implied by this provision.  Regardless, in the instant case, the appellant filed a claim for accrued benefits in March 1994, the month following the Veteran's death in February 1994.  

The other regulations governing accrued benefits and survivor's claims beyond those "certain" requirements specifically addressed in this exception remain applicable.  See 38 U.S.C. 5121and § 3.1000.  In the June 2005 rating decision, the RO relied on an April 2005 opinion by a VA examiner to deny the claim of service connection for diabetes mellitus.  Although the VA examiner found that the Veteran developed diabetes mellitus in response to chronic prolonged therapy with oral and parenteral steroids, in response to heavy steroid use, necessitated by the recurrent tumor and significant obesity, the determination of whether accrued benefits are payable is limited to the evidence that was in the file at the time of death.  38 C.F.R. § 3.1000(a).  "In file" includes existing service department treatment records; it does not include additional medical evidence created after death.  See Hayes v. Brown, 4 Vet. App. 353 (1993).  The April 2005 opinion, therefore, cannot be considered in determining the appellant's entitlement to accrued benefits.  

Therefore, while the Veteran died in February 1994 and diabetes mellitus type II was not recognized as a disease presumptively related to herbicide exposure until May 2001, the Board finds that, for the foregoing reasons, service connection for diabetes mellitus type II for accrued benefits purposes is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5121; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000.


ORDER

Service connection for type II diabetes mellitus for accrued benefits purposes is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


